 LOCAL UNION NO. 2150.IBEW -77Local Union No. 2150,InternationalBrotherhood ofElectricalWorkers,AFL-CIOandWisconsinElectric Power Company.Case 30-CB-293July-14, 1971DECISION .AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn May 6, 1970, Trial Examiner-Henry L. Jaletteissuedhis Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfairlabor practices within themeaning ofthe Act,,-and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.. Thereafter,Respondent, Charging Party,and General Counsel filed exceptions to the Decisionand supporting briefs. The Respondent has also filedan answeringbrief to the General Counsel's andCharging Party's` exceptions.On"September 2, 1970, the National Labor Rela-tions Board; having determined that the instant caseraised issuesof substantial importance in the adminis-tration of the - National - Labor Relations act; asamended, ordered that this case be consolidated withone others for the purpose of oral argument beforethe Board. Oral argument was heard on October 5,1970.The Board 2 has reviewed the rulings of the TrialExaminer made at the hearing- and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, theoral arguments,and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extentconsistentwith our Decision and Order.The Charging Party, hereinafter referred to asWEPCO, had recognized and negotiated with theRespondent as the bargaining representative of. itsemployees since the 1930's. The collective-bargainingagreements, including the most recent negotiated bythe parties provide in pertinent part that an employeepromoted to a supervisory position may, uponrequest, be given a withdrawal card by the Respon-dent. The supervisor can request either a participating%International Brotherhoodof ElectricalWorkers, AFL-CIO,and Local134, 'International Brotherhoodof ElectricalWorkers,,,AFL-CIO (Illinois BellTelephone Company),192 NLRB No. 17,issued this date.2Member Ralph E. Kennedy,who succeeded to' the Board after theoral argument presentedby theparties, has reviewed the entire record inthis case including the arguments advanced during oral argument,'and isparticipating in the disposition of this- case.3The Unionmistakenly fined`three supervisors.McMahon,while amemberof the Union,was-in the hospital at the time of the strike andtherefore could not, as charged in the union proceedings,perform thestruck work.Both Miller and Gardner were not members of the Union atthe time of the strike.Eventually the Uniondroppedcharges against these192 NLRB No. 16,or an honorary withdrawal card. With the possessionof either. type of 'withdrawal card hecontinues,according to the International Brotherhood of Electri-calWorkers' Constitution, to be treatedas a unionmember subject to the provisions of the constitutionbut he-is not required to pay dues. The only benefit ofan honorary withdrawal card is the right of the holderto be restoredto regularmembership without fulfill-ing any of the normalreinstatementrequirements.The participating withdrawal cardholder, besidespossessing the benefits of an honorary cardholder, isentitled to participate in the Union's pension andinsurancebenefits.Between June 16, 1969, and, July 1,. 1969, Respon-dent engaged in aneconomicstrike against WEPCO.Although not clear from the record, WEPCO'scounsel, during oral argument, asserted that WEPCOdirected that its supervisors report to work during thestrike. It is clear from the record that substantially allofWEPCO's supervisors reported for work duringthe strike and performed struck work normallyperformed by rank-and-file employees representedby the Respondent. The parties, stipulated that thesupervisors involved herein performed struck work.On August, 14, 1969, Respondent notified thesupervisors involved herein that they had -been^charged-with -"doing struck work of Local 2150." Allbut two of the charged supervisors were holders ofwithdrawal cards obtained under the terms of thecollective-bargaining agreement. Trials wereheld butnone of the charged individuals appeared. All but twowere found guilty of violating the Union's Constitu-tion, and accordingly fined' $100 and suspended frommembership for a year, with sentence to be suspendedif they were not found guilty of a similar offense for aperiod of 2 years .3The parties stipulated that 60 of the 61-in ividualsnotified of charges and/or fined are supervisors andthat 19 of'those 60 supervisors have the authority toadjust grievances. The Trial Examiner, and we agreefor the reasons set forth in the Trial Examiner'sDecision, found the remaining 41 supervisors alsopossess the authority to' adjust grievances and arerepresentatives of the Employer within the' meaningof Section 8(b)(1)(B).4The Trial Examiner concluded that the fining of thesupervisors.However,at least one of the supervisors,Miller, was seriouslyinconvenienced since he was actually fined and forced to, make a formalappeal to the international to vindicate his position.The Trial Examinerconcluded that the actions against these supervisors were the result of amistake and since this problem is"outside the mainstream of this case" thisportion ofthe complaint should be dismissed.We disagree.The fact thattheUnionbrought,charges of misconduct against these supervisors issufficient-towarrant the finding of a violation.Cf.Granite State JointBoard -Local 1029, AFL-CIO (International PaperMachine Company),187NLaB No. 90.4The GeneralCounsel and the ChargingParty staveexcepted to theTrial Examiner's finding that the safety specialist was not an employer(Continued) 78DECISIONSOF NATIONAL ,LABOR RELA'Y'IONS BOARDsupervisorsfor crossing a picket line and doing struckwork violated Section8(b)(1)(B)of the Act. Hereasonedthat whenever the dispute can be character-ized as a disputebetween the employer and the^unionrather- than between the union and its members, anyunion disciplinary actionagainsta supervisor whomay act , on behalf of, the employer in, grievanceadjustmentisviolative of Section 8(b)(1)(B) of theAct. We agree.Inthe-,Toledo Bladecase, the Board adopted thefollowing, summary of the .general principle of lawestablishedlby Section8(b)(1)(B):The Board's decision in theSan FranciscoMailerscase,underscores the . .' . import- ofSection 8(b)(1)(B) as a general prohibition of aunion'sdisciplining supervisor-members for theirconduct in the course of representing the interestsof their employers. As the, Board held, suchdiscipline, by a union, even, though the employermay have consented to the compulsory unionmembership of the supervisor under a union-security clause, is an unwarranted "interferencewith -[the] employer's, control over, its'own repre-sentatives,"and —deprives the . employer of theundivided loyalty of the supervisor, to which it isentitled.Applying those long-settled and, court-approvedprinciplesto this cases leads to the conclusion thatRespondent violated Section 8(b)(1)(B) when it finedthe supervisors for performing work which ,theEmployer had directed ,them to perform. Here,, thesupervisors, by doing struck work, as directed by theEmployer, were, furthering the interests of the Em-ployer;in a dispute not between the Union and thesupervisor-union members but betweenthe Employerand the Union. During the strike of the Union, theEmployer clearly considered its supervisors amongthose,-it could depend ',on during this period. TheUnion's finingof the supervisors who, were acting inthe Employer's, interestin performing,the struck workseverely jeopardized the relationship ' between ', theEmployer and its supervisors. Thus, the, fines, if foundto be-lawful, —would now permit the Union to, drive arepresentative'for the purposes of collective bargaining and 'grievanceadjustment.We agree with the Trial Examiner that the safety.specialist,who is not clearly a statutory supervisor and is not empowered to settlegrievances and has no direct and immediate likelihood of occupying such aposition of authority where he might exercise such power,is not within thecoverage of Section 8(b)(1)(B). In this regard,we follow the reasoning-setforth inToledo,LocalsNos. 15-P and 272 oftheLithographers andPhotoengravers InternationalUnion, AFL-CIO (The ToledoBladeCompany,lnaA 175 NLRB Noe 193,enfd.437 P.2d 55 (CA. 6).`5See,e.g.,Meat Cutters Union,Local 81 ' (Safeway ,Stores,Inc.),185NLRB No. 130;,FreightConstruction,General Drivers,Warehousemen andHelpers,Union,Local 287,International "Br`otherhoodofTeamsters,Chauffeurs, -Warehousemenand Helpers of America(GrinnellCo. of thePacific), 183 NLRB No.49;Local `Union N66453, Brotherhood of Painters,Decorators and Paperhangersof America, AFL-CIO (Syd Goughand,Sons,Inc.),183 NLRB 'No.24.Hous`ton' Typographical Union No.87 (Houstonwedge between a - supervisor and. the =Employer,- thusinterfering with the performance of the duties theEmployer had a right to expect the supervisor toperform. The Employer could, no longer count on thecomplete and undivided loyalty- of those it hadselected to act as its collective-bargaining agents or toact for it in adjusting grievances. Morever, such finesclearly interfere with the Employer's control over itsown representatives.Of course, our decisionis-not meantto imply that aunion is completely precluded from discipliningsupervisor-union members. It only means that whenthe underlying dispute is between=the employer andthe union rather than between the 'union and thesupervisor, then the union is precluded in takingdisciplinary action by Section 8(b)(1)(B). The intent isto prevent the supervisor from being placed in aposition where he must decide either to, support hisemployer and thereby risk internal union discipline orsupport the union and thereby jeopardize his, positionwith the employer. To place the supervisor, in- such aposition casts doubt both upon This, loyalty -to hisemployer and upon his effectiveness as the employer'scollective-bargaining and grievance adjustment repre-sentative.The purpose of Section 8(b)(1)(B) is toassure to the employer that its selected collective-bargaining representatives will be completely faithfulto its 'esires. This cannot be achieved if the union hasan effective method, union, disciplinary action, bywhich' it can pressure such representatives to deviatefrom the interests of the- employer. Accordingly, wefind that Section 8(bXl)(B) has been violated.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner andhereby orders thatthe Respondent, Local Union No. 2150, InternationalBrotherhood , of ElectricalWorkers, ,AFL-CIO,itsShopping News Company),182 NLRBNo. 91;DallasMailersUnior,LocalNo. 143,and InternationalMailers'Union(Dow JonesCo., Inc.),181 NLRBNo. 49;SheetMetalWorkers'International Association..Local Uniofl 49,`AFL-CIO(General Metal ProductsInc.),178 NLRB No. 24,enfd.436 F.2d1348 (C.A. 10);NewMexico DistrictCouncil ofCarpenters and Joiners ofAmerica,United Brotherhoodof Carpentersand Joinersof America,(A. S.Horner, Inc.),177NLRB No. 76;New MexicoDistrict' Council ofCarpentersand Joinersof America;United Brotherhood of CarpentersandJoiners ofAmerica(A. S. Horner, Inc.A176 NLRB N9.1015;Toledo Local,Nos. 15-Pand 272 of the LithographersandPhotoengravers' International' Union,AFL-CIO (The Toledo Blade Company, Inc.),175 NLRB No. 173, enfd. 417F.2d 55 (C.A. 6);San Francisco-Oakland `Mallers'UnionNo '18,International' TypographicalUnion(NorthwestPublications,Inc.),172 NLRBNo. 252., LOCAL UNIONNO. 2150 IBEW79officers,agents, and representatives shall take theaction 6 set forth in-the Trial Examiner's Recommend-ed.Order.7MEMBER FANNING, dissenting:During a strike called by Respondent Union, theEmployer directed its supervisors to perform the workof the striking employees. Many of its supervisorswere 'members' of the Union 'under a contractualprovision initially proposed by the Employer whichgave them the option of remaining union memberswhen they advanced to supervisory positions.8 Mem-bership,in the ,Union is of considerable benefit to theindividual, supervisors, but, asmembers, they re-mained bound to, discharge the obligations of mem-bership and are subject to union discipline for failureto faithfully discharge such obligations. By perform-ing production work during the strike, the supervisorsviolated the Union's =rule against performing struckwork, and they were fined for such transgression.As inIllinois Bell Telephone Company,192 NLRBNo. 17, my colleagues find-that the Union violated theprohibition .contained in Section 8(b)(1)(B) againstrestraint or coercion of an employer in the selection ofhis representatives for the purpose of collectivebargaining-or the adjustment of grievances. For thereasons that led me to dissent inIllinois Bell,I dissentherein.While it serves no useful purpose to repeatthose reasons here, one aspect of the caseseems to meto, -highlight a basic weakness in my colleagues'approach,.Section 8(b)(l)(B) proscribes restraint or coercion ofthe employer in his selection of representatives whoadjust grievances. Here, of course,, the Employer wasin no way restrained or coerced in his'selection of,suchrepresentatives, - indeed it took the initiative inenabling them to remainunion members.Neverthe-less,had the Union restrained or coerced thoserepresentatives in the performance of their grievance-adjustment functions, the Employer would then havebeen, denied the unrestrained and uncoerced perform-ance for which he had selected them, and a violationof Section8(b)(1)(B).,could properly be found., Buttheir performance, of_ such functions is not involvedherein,for the Employer directed them to performnonsupervisory, production work during the strike. Ido' not see'how the restraints imposed on thesupervisors for performing such work translate intorestraintand coercion of'the Employer in'his selectionof representatives for the purpose of settling griev-ances.e The GeneralCounsel has excepted to theTrial Examiner's refusal torequire thattheNoticetoMembers be read at two of theLocal 2150'sgeneral membership meetings.We'see no reason in this case for requiringsuch an'extraordinaryremedy.r' In fm-I1' of the TrialExaminer's Decision change"10" to"20" days.8There'is an'obvious benefit to management in such a provision in thatitpermits recruitment of supervisors from the ranks of `highly qualifiedproduction employeeswho might be reluctant,to accept promotion if itmeant cutting off all ties and associations with their union and the loss ofbenefits flowing fromtheirmembershipAmong the benefits retained bysupervisorswho-elect totake'a withdrawalcard are the right to continuedparticipation- -inpension-and insuranceprogramsand the right' torestorationto regular membershipstatus)without payment of reinstatementfees upontheirreturn to employee,status,TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L:JALETTE, Trial Examiner:On January 12, 1970,a complaint issued against' the above-captionedUnionalleging-that it had, restrained and coerced the above-captionedEmployerin the selection of its representativesfor purposes of collective bargaining and the adjustment ofgrievances in violation of Section 8(b)(1)(B)of the Act"bydisciplinary action taken against the Employer's supervi-sors.The complaint was based on a charge filed by theEmployer on October 23, ''1969. On February 19; 1970, ahearing washeld beforeme in Milwaukee,Wisconsin.Upon the entire record and after due consideration of thebriefs filed by 'General Counsel, the Employer, andRespondent,I make the following:FINDINGS OF FACT1.THEBUSINESS OF THE EMPLOYERWisconsinElectric Company isa Wisconsin corporationwith its principaloffice located-in Milwaukee,Wisconsin,where itis engagedas a public utilityin the production anddistributionofelectricpower to various,municipal,commercial,and privateconsumers throughout the StatesofWisconsinand Michigan. In the course and.conduct ofits business, the Employerannually receives gross revenuesin excessof $250,000 of which in excessof $50,000,is for thetransmission of electricalpower 'from points within theState of Wisconsindirectlyto points outside the State ofWisconsin.Respondentadmits,and I find, thatWisconsinElectricPower Companyisan employer engaged incommercewithinthe meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDRespondent is, and at all times relevanthereto has been,a labor organization within themeaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe factsare essentially undisputed. Respondent repre-sents certain of the Employer's employees and has had acontractualrelationship with the Employer for a number ofyears.On June 16,1969,Respondent engaged in aneconomicstrikeagainst the'Employerwhich strikecontinued through July1, 1969;During, the strike,supervisors crossed Respondent'sprimary picketline and performed unit, work.With twoexceptions,all the supervisors-who are the object of thisproceeding wereholdersof either participatingor honorary 80DECISIONSOF, NATIONAL LABOR RELATIONS BOARDwithdrawal cards' by virtue of I which theycontinue to bemembers of the'Union' 'and'subject"to provisions of`theUnion's constitution.Holders' of Withdrawal eards_are notrequiredto paydues.The onlybenefit of'an honorarywithdrawal card is that the holder thereof may turn the cardin and be restored to regular membership-upon requestwithout payment of a reinstatement fee or the fulfillment ofany other conditions.'The holderof a participatingwithdrawal card has the same benefits, but in considerationof the payment of certain fees`he is entitled to pension andinsurance benefits.Such benefits are an incident.of unionmembership for all members who elect toparticipate. Theyare knot based on a collective-bargaining agreement nor onemployer contributions.'On August 14,,6,1 individuals werenotifiedthat they hadbeencharged by a member of Respondent with "doingstruck work of Local 2150"and that atrial would be heldon August 29. Trials were held duringthe week,of August29; but none"of the individuals appeared,and on October10, all but 2 were notified, that theyhad been fined$100 andsuspended, from membershipfor 1, year, ` sentence to besuspended providedthey werenot foundguilty'of likeviolations for a' period,of 2 years;in such event, thesentence"was to become effective immediately upon thefinding of a further violation.The parties stipulated that 60 of the 61 individualsnotified of charges and/or fined are supervisors within themeaning of Section 2(11) of the Act.Of'these 60,itwas stipulatedthat 19 occupiedpositionswhereby theyhad'the authority to adjust grievances.2`The remaining 41 consisted of 33 general foremen and 8power system supervisors. Respondent contends that theyhave no authorityto `adjust grievances-and are notrepresentatives-ofthe Employer within the meaning ofSection 8(b)(1)(B).One-individual,Ronald Burghaus,is not a supervisor,-nordoes he have the'authorityto adjust`grievances.He is asafety specialist and is notin the unit represented byRespondent.General Counsel contends heis a representa-tive-of,, theEmployer within the,-meaning-of SectionB.Analysis and DiscussionThe facts and applicable legal principles it this caserequire 'very, little discussion.Respondent asserts twodefenses both of which are indistinguishable from defensespreviously considered by the Board and decided adverselyto Respondent's position.The first of these, conceded by Respondent to present asecondary issue, is the status of 41 supervisors asrepresentatives of the Employer within the meaning offioa' (b)(1)(B) of the Act. As noted -earlier-,of-the-6-1individuals charged sand/or ..fined 'for doing'struck work,although 60 were stipulated, to be statutory supervisors,only 19 were stipulated to have the authority to, adjustgrievances.Respondent contends that the .remaining 41, who are,classified as general foremen and power systems supervi-sors, are low - level supervisors "who have no_ meaningfulauthority , to adjust-grievancesand that they are notthereforethe' " Employer's representatives within the, mean-ing of Section 8(b,)(l)(B). I find-this contention to bewithout meet for tworeasons.'First, I believe that the Board has -construed Section 8(b)(1)(B) to prohibit a union from fining any supervisor- asto matters concerning his employment. InToledo LocalsNos. 15-P and 272 of the Lithographers, and PhotoengraversInternational Union, AFL-CIO (The -Toledo, Blade Company,Inc.),175 NLRB No. 173, the Trial Examiner stated, ,But, even had Jones and 'Ulrich not been actuallydesignated and serving the Blade as such grievancerepresentatives, I would find that, in view of their statusand roles as foremen with the substantial supervisoryauthority to direct-the work of,the men on their shifts,they were such natural and potential representatives ofthe Blade for the handling and settlement of grievancesbecause of their day-to-day supervision and' contactwith the employees in matters that spawn grievances,that the Blade should be entitled torely upon them, and`therefore to select them, as its representatives inhandling and settling grievances whenever the occasionmight arise. For Section, 8(bxl)(B) forbidsa union'srestraining and coercing "an employer in the selectionof his 'representatives for the purposes of collectivebargaining or the adjustment of, grievances" and thisprotection of the employer's right tc "selection" must beconstrued' as protecting not only-66 employer'scontinuing reliance upon supervisors already selected,but his right, at , any time to` make and' rely upon aselection of ,representatives from an uncoerced group ofsuch supervisors whose, loyalty to him has not beenprejudiced and who he believes would be peculiarlyqualified, to, -representhim in the handling ofgrievances.aWithout more,. therefore, based solelyon the stipulationthat'they are statutory 'supervisors, I' wouldfind that -thegeneral foremen and power system supervisors arerepresentativesof the Employer for 'the= purpose ofadjustinggrievanceswithin the 'meaning of Section8(b)(1)(B)of the Act.Second, there- is evidence that the general foremen andpower, system supervisors have the authority to adjust,grievances. They are at the first level of supervision, and thecollective-bargaining agreement contemplates that they WillIThere is no contention either that the holders of withdrawal cards arenot subject to'the Union's constitution, nor that the right to be an honorarymember'on withdrawal card is not a valuable right.2In addition,one of the 19, Billy McCoy,was also a representative ofthe Employer for the purpose,of collective bargaining.'a6n "Counsel relies on' the language of 'this paragraph for hisallegation that the fining of Ronald Burghaus was violative of Section8(bX1XB)of the Act.General Counsel contends that although Burghauswas not a statutory supervisor,as safety specialist with the responsibilityand authority,inter aha,to stop employeesperforming work in an unsafemanner, he was a "natural and potential"representativeof the Employerfor the adjustmentof grievances.That rationale was applied to statutorysupervisorsin'theToledo Bladecase.In my opinion,it cannot with equalforce be appliedto nonsupervisors.Where suchindividuals are concerned,it is incumbenton General Counsel` to show pthat'theyactually' have beendesignated,as representative of the Employertoadjust grievances.Accordingly,I shall recommend that the complaint be dismissed insofar asit relates to the fining of Burghaus. LOCAL UNION NO.2150 IBEW81resolve misunderstandings or disputes involving employeesunder their supervision to avoid the necessity of resolvingthem at the written - level or at higher levels ofsupervisions.4 Such grievance handling is of the informaltype -which precedes the filing of a written grievance andmay relate to such matters as work assignments, schedulingofwork, scheduling of vacation and " the like. In theterminology used inToledo Blade,the grievances adjustedat this level- could be termed "personal grievances" asdistinguished from "cointractural grievances." As was heldinToledo Blade,(TXD, p.14) individuals who possess theauthority to adjust "personal grievances" are representa-tives of an employer "for the purpose of ... the adjustmentof grievances" within the meaning of Section 8(b)(1)(B) oftheAct.Accordingly, I find that general foremen andpower system supervisors are such representatives of theEmployer herein.Respondent's principal contention is thatN.L.R.B. v.Allis-Chalmers Manufacturing Co.,388 U.S. 175, and relatedcases5 sanction" the discipline of union members whoengage in conduct- detrimental to the union's legitimateinterest, in this case, the maintenance of an effectiveeconomic strike. The simple answer to that contention isthat the Board has rejected theAllis-Chalmersrationale as adefense-in Section 8(b)(1)(B) cases.`San Francisco-OaklandMailer'sUnion - No. 18, International Tyographical Union,172 NLRB No. 252;The Toledo Blade Company, supra; NewMexico District` Council of 'Carpenters and Joiners ofAmerica, (A. S. Horner, Inc.),177 NLRB No. 76. -Respondent appears to contend that these cases are notdispositive because they involved situations where thediscipline related directly to and arose out of the verymanner in which the supervisors were performing theirfunctions as representatives of their employer, whereas inthis case the discipline was unrelated toanyconduct of thesupervisors in their capacity as supervisors. To put itanother way, when the supervisors did unit work, they werenot functioning either -as supervisors or representatives oftheEmployer under Section 8(b)(1)(B), and Section8(b)(l)(B) is inapplicable.The Board's decisionsin A.S. Horner, Inc., supradictatesa rejection of that argument. In that case, the employer hadno contract with the union, and disciplinary action-againstthe supervisor was not invoked because of his exercise ofany supervisory functions or functions as a, representativeof the employer under Section 8(b)(1)(B); rather, discipli-nary action was invoked-pursuant to what I believe is a longstanding tradition of trade unionism, ' particularly thebuilding trades unions, that a union member does not workfor a nonunion contractor. The same action would havebeen invoked against Freese had he been employed byHorner as a journeyman.6 Nevertheless, the Board foundthat the Union violated Section 8(b)(1)(B), not because ofwhat Freese did as the employer's representative, butsimply and solely because he had the authority to adjustgrievances and "the basic dispute underlying the discipli-nary action against Freese was not entirely an infra-unionmatter, but stemmed from the fact that the Company didnot have a collective-bargaining agreement with theRespondent and -was not ' making` payments into' theRespondent's health and welfare fund. Thus, as inSanFrancisco-OaklandMailers'and inThe Toledo BladeCompanycases,suprathe underlying dispute was betweenthe Respondent and the Company and not -between theRespondent and one of its members."The same considerations apply here. The disciplinaryaction against the supervisors stemmed from the fact, thatthey worked for the Employer, at a time when the Employerdid not have a collective-bargaining agreement withRespondent. The underlying dispute was between theEmployer and Respondent and 'not between Respondentand its members.Respondent adverts to the fact-that the supervisors in thiscase were union members by choice. As a matter of fact,article VIII, sec.8.1 of the collective-bargaining agreementprovided that should an employee be promoted to asupervisory position, he shall be given-a withdrawal card bytheUnion upon the employee's request. Although theBoard adverted to the compulsory membership of thedisciplined foremen inSan Francisco Mailers(fn. 2), it didnot indicate that the fact of compulsory union membershipwas material, even less essential, to a finding of a violation.The decision inA.S.'Horner Inc., supra,however, indicatesthat it is immaterial that the supervisor is a union memberby'choice, because a violation was found where there wasno contract between the union and Homer, much 'less acompulsory membership contract provision. The effect ofthe decision is to give the right to individuals to be bothsupervisors and union members. Thus,, foreman Freese inA. S.Hornercould be both a union member and asupervisor for a nonunion contractor - pursuant to aprovision of the Act designed to protect his employerwhen, for all that appears, his employer couldn't havecared less whether he was a union member so long as hewas'a good supervisor.`Under such a rationale, employers have the right underSection 8(bXl)(B) not only to select representatives of theirown choosing, but even more, to select union members assuch representatives,with the right to remain unionmembers. This is made abundantly clear inDallas MailersUnion, Local No. 143, and International Mailers Union;A 81NLRB No. 49. The Board there rejected the argument thatonce a supervisor was expelled he was relieved of anyfurther fear of coercion 'by the-union which would inhibithim from representing the viewpoint of management. Asthe Board indicated, the supervisor might well desirereinstatement in the union and his expulsion would have aninhibiting effect on his future conduct as a supervisor. Thismay very well be true, but I question that Congressintended by Section 8(bXl)(B) to compel unions to retainrepresentatives of management on their- membership rolls.Itappears, tome that individuals who, aspire to berepresentatives of management and to. receive the perqui-sitesof management must be prepared to relinquish thebenefits afforded by union membership. If they elect to eat4 The grievanceprocedureis set forthin article III. The "divisional(C.A. 9), cert.denied 392 U.S. 904.supervisors"referred to in step I is a,generic term which includes6 As noted in In.3, the union had demanded that two rank-and-filesupervisors,such as general foremen and power system supervisors.employees cease working for Horner.5Scofield v. Labor Board,394 U.S. 423;Pricev.N.LR.B.,373 F.2d 443 82DECISIONSOF NATIONALLABOR RELATIONS BOARDthe icing,they should eat the cake;ifthey choose unionmembership,they choose to abide by its constitution.Itmay be that the Board decisions'inA. S. Horner, supraandDallasMailers, supra,do not-have the far-reachingeffects I see in them.Be that as it may,I believe that-theyare controlling in this case.So long as the disciplinaryaction against the supervisors arose out of matters relatingto their employment,,itwas proscribed by 'Section8(b)(1)(B)of the Act and Respondent'smotive or thelegitimacy of its interest is immaterial.As noted'earlier, of the 61individuals notified of charges,2 were not'fined.Vincent McMahonwas notfined becauseRespondent learned he had beenin the hospital and hadnot crossed,the picket line. David Gardner was not finedbecasue it was learned he did not hold a withdrawal cardand was not a,member of Respondent.General Counsel contends that the act of notifying thesupervisors oUcharges and of a trial to be held thereon wasan act of restraint and coercion even though the charge wasdropped without a trial,and that is no less restraint andcoercion when the supervisor is not a union member.Where the-Board has proscribed disciplinary actionagainst supervisors in 8(bxl)(B)" situations, it has alsoproscribed the act of preferring charges against them orciting them to appear for trial.San Francisco Mailers, supra.In McMahon's case, the charge against him and the noticethereofwere the result of error.McMahon must haverecognized that fact and I find it difficult to see how,therecould have been any'restraint or coercion in his case. In thecircumstances,I 1 would recommend dismissal of thecomplaint as'it relates to McMahon.The charge and notice thereof'given David Gardner andthe charge,al,and fining of,,David.Miller present' adifferent issue.Both were nonmembers,and when this factwas learned the charge against Gardner was dropped andMiller was advised by Respondent's International that thefine which had been levied was void.Whether or not,thepreferringof charges and/or fining of nonmembersconstitutes restraint and coercion is an interesting question.Since the fine would be void and uncollectible, how couldthe individual who was fined be restrained and coerced?TrialExaminerMilton Janus held that the-fining ofnonmembers was restraint and coercion within the meaningof Section 8(b)(1)(A)inGranite State Joint Boar4 TextileWorkersUnion-of "America,Local- 1029,AFL-CIO(InternationalPaperBox MachineCompany),187NLRB,No. 90,but in that case there was a colorable claim by theunion that the,employees who were fined were unionmembers subject to union,discipline.In, this case, theactions against-Gardner and Miller were,the result of amistake. In my opinion,their case as well as° McMahon'sare outside the mainstream of-this case and the issues theypresent can be left'for determination in another case. I willrecommend that the complaint be dismissed as it relates toGardner and Miller.9 Printing Specialties'and Paper Products'Union No. 481, InternationalPrintingPressmen and Assistants'UnionofNorth America, AFL-CIO(WestvacoCorporation,H & D Container Division),183 NLRB No. 125;IV. THE'EFFECT OB THE UNFAIRLABOR, PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IIIabove,occurring,in, connection with the operations of theEmployer-.described in section I above,haves. close,intimate,and substantial relation to trade,traffic,andcommerce among`the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices- I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Although the fines and suspension from membershipwere' suspended, the coercive effect of 'the fine, andsuspension from membership will continue for a period of 2years unless the actions of the` trial board are revoked intheir entirety. Aecor'dingly, to remedy the coercive effect ofhaving . charges preferred, against them-, having trialsconducted thereon, and fining the Employer's representa-tives for the purpose of adjusting grievances within themeaning of Section 8(b)(1)(B) of the Act, I will, recommendthat (1) Respondent revolve the actions of the trial boardand expunge- from, its files any record or other evidence 'ofthe proceedings against them;(2) advise the Employer'srepresentatives named in paragraph-6 of the complaint andappendix A, excepting Vincent McMahon, David Gardner,and David Miller, in' writing, of the aforesaid action; and(3)execute and post the notice her"eto attached as"Appendix."-General'Counsel-has requested that following receipt ofthe - "Appendix" Respondent' be directedto read itscontents at two'' successive` regularmeetings." Such aremedial` provision has been included' in''orders recom-mended by Trial Examiners in Section 8(b)(1)A) cases.aGeneral Counsel has not shown that such a requirementhas been deemed appropriate in .cases involving .Section8(b)(1)(B) violations only. Since Section 8(b)(IXB) is for theprotection of the employer, I deem the addition of a^readingrequirement to the remedy recommended, above to beneither appropriate nor necessary to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact-and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and has been at all times material; alabor organization within the meaning of Section 2(5) andSection 8(b),of the Act.,2.Wisconsin Electric Power Company is an employerwithin the meaning of Sections 2(2) and 8(bXl)(B) of theAct.I13.Wisconsin Electric Power Company is engaged inMilwaukee Printing Pressmen & Assistants Union No.7,affiliatedwith, theInternational Printing Pressmen & Assistants Unionof NorthAmerica' (NorthShore Publishing Company),192 NLRB No. 122. " " ' LOCAL UNIONNO. 2150 3BEW83commerce within the meaning of Section2(6) and (7) of theAct.4.The supervisors named in paragraph 6 and appendixA of the complaint are, each of them, and at all timesmaterial have been, supervisors within the meaning ofSection 2(11) of the Act and representatives of theEmployer for the purpose, among others, of adjustinggrievances within the meaning of Section 8(bXl)(B) of theAct.5.By preferring charges against the supervisors,conducting trials,and fining them (except VincentMcMahon, David Gardner and David Miller), Respondentrestrained and coerced the Employer in the selection andretention of its representatives for the purpose of collectivebargaining or the adjustment of grievances, and thereby hasengaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(b)(1)(B) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record in the case, Ihereby issue the following:ifwilling,inplaceswhere notices to employees arecustomarily posted.(e)Notify theRegionalDirector for Region 30, inwriting,within 20 days from the date of this Decision andRecommended Order what steps it has taken to complyherewith.".To the extent that the allegations of the complaint havebeen found not to have constituted violations of the Act, itis recommended that they be dismissed.to In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided by Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions and order andall objections thereto shall be deemed waived for all purposes. In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals,the words in the notice reading"POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changed toread"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCINGAN ORDER OF THENATIONAL LABOR RELATIONS BOARD."11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas takento complyherewith."RECOMMENDED ORDERRespondent,LocalUnionNo. 2150, InternationalBrotherhood of Electrical Workers, AFL-CIO, its officers,agents,and representatives, shall:1.Cease and desist from:(a)Restraining and coercing the Employer in theselection of its representatives for the purposes of collectivebargaining or the adjustment of grievances.(b)Preferring charges against, conducting trials andfining the supervisors ofWisconsinElectricPowerCompany, as members of Respondent, because theycrossed apicket line established by Respondent andperformed services for their employer.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Revoke the actions of the trial board and expungefrom its files all records or other evidence of theproceedings against the supervisors named in paragraph 6of the complaint and the appendix thereto (except VincentMcMahon, David Gardner, and David Miller).(b) Notify the aforesaid supervisors in writing that it hastaken the aforesaid action and that it willceaseand desistfrom taking like action in the future.(c) Postin conspicuous places at its offices and meetinghalls, and other places where notices to its members arecustomarily posted, copies of the attached notice marked"Appendix." 10 Copies of said notice, on forms provided bythe Regional Director for Region 30. shall, after being dulysigned by an authorized representative of Local Union No.2150, International Brotherhood of ElectricalWorkers,AFL-CIO, be posted immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter.Reasonable steps shall be takenby theRespondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(d) Furnish the Regional Director signed copies of suchnotice for posting by Wisconsin Electric Power Company,APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAN AGENCYOF THE UNITED STATES GOVERNMENTWE WILL NOT in any manner restrain or coerceWisconsin Electric Power Companyin the selection ofrepresentatives chosen by it for the purposes ofcollective bargaining or the adjustment of grievances.WE WILL NOTprefer charges against,conduct trialsof,or fine supervisors of Wisconsin Electirc PowerCompany,,organization,becausetheycrossed our picket line and worked duringthe strike in June 1969.WE WILL revoke the actions of the trial board, andWE WILLexpunge from our files all records or otherevidence of the proceedings against them.WE WILL notify those supervisors that we haverevoked the actions of the trial board and haveexpunged from our files all records or other evidence ofthe proceedings against them and that WE WILL NOTtake like action against them in the future.LOCAL UNION No. 2150,INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL--CIO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must ; remain posted, for1601 consecutive days 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrom the,date.ofposting and, must notbe altered, defaced,its provisions,may be directed to the Board's,Office, 2ndor covered by any other material.Floor, Commerce Building,'\\ 744 North\ 4th Street, Milwau-Any questions concerning, this notice or compliance withkee,Wisconsin 53203, Telephone 4I4-272-X3861.